DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 03/11/2021.
Claims 1-12 are pending. Claims 1 and 8 are independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Domestic Priority
4.	See ADS for domestic priority details.

Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 03/11/2021.  This IDS has been considered.

Specification Objections
6.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter (see highlighted limitations in following) of claims 1, 3, 7, 8, and 12 .  See 37 CFR 1.75(d) (1) and MPEP § 608.01(o). Specification is objected to under 37 C.F.R. 1.71 (a) for failing to provide "full, clear, and concise" description of the claimed subject matter (see highlighted limitations in following) of claims 1, 3, 7, 8, and 12 (see highlighted terms and limitations in the following):
Claim 1. “…applying a combination of voltages or current to a bit line, word line, and source line …”. (appears to be a specific condition as it relates to programming but the spec does not clearly describe the “combination” condition and timing of such combination . see e.g. para [0002] or Fig. 31 teaches applying the appropriate stimulus across layers or electrodes but does not describe combination)
Claim 3. “… current comparison is a folded current comparison…” (folded current comparison mechanism, method , process is not described in spec, see e.g. para [0054] which merely mentions the terms with describing it further)
Claim 7. “…incrementing a write current with coarse resolution and fine resolution…” (spec fails to describe mechanism, method , process of incrementing current coarse resolution and fine resolution)
applying a combination of voltages or current to a bit line, word line, and source line …” (see above)
Claim 12. “… incrementing a write current with coarse resolution and fine resolution…” (see above)
Limitations highlighted appear to be very specific condition/ limitations as it relates to claimed circuitry. However, there is no adequate support for the claimed subject matter in the spec and the spec is objected to. 
Correction is required.

Claim Objections
7. 	Claims 1, 3, 7, 8, and 12 and Claims 1-12 (inclusive of dependent claims)  are objected to because of the spec objection set forth in the section 6 above.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 9-12, the term " the set-while-verify circuit " lack antecedent basis. It is not clear which circuitry (i.e. set-while-verify circuit vs. reset-while-verify circuit) is being referred in the claims. Claims do not provide further guidance regarding this matter.  The specification does not provide a standard for ascertaining the language or antecedent issue and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (MPEP 2173.05(b)(I)). Problem can be solved by correcting antecedent issue (plain vanilla correction) or, by refereeing to correct circuitry (as described in independent claim 8) 

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.
Applicant is requested to check spec informality e.g. alignment/ consistency with CON applications filed earlier (if applicable) and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
13.	Claims 1-12 is/are rejected under 35 U.S.C. 103 as being obvious over LEE-1750 (US 2013/0201750 A1), in view of  Shimakawa (US 2013/0044535 A1).
Regarding independent claim 1, LEE-1750 teaches a non-volatile memory system (Fig. 5: 100: variable resistance memory device) comprising: 
an array of resistive random access memory (RRAM) cells (para [0005]: RRAM, see para [0008]) organized into rows and columns (Fig. 5: 110 array), 
wherein each cell comprises a top electrode, a bottom electrode, and a switching layer between the top electrode and bottom electrode (Fig. 1 in context of para [0036], para [0037]); 
a plurality of bit lines, each bit line coupled to a column of RRAM cells (Fig. 2D: BL and RRAM array 110); 
(Fig. 2D: WL and RRAM array); 
(teaches source terminal for cells in the array)
a set-while-verify circuit (Fig. 5: 140, 150 combined inclusive of Fig. 6 circuitry. See Fig. 8A-8C multiple loops of programming/verification is done using circuitry for e.g. set programming) for performing a set operation (para [0063]: program to “set state”) on a selected RRAM cell (cell target for set programming, see e.g. Fig. 2D cell) in the array by applying a combination of voltages or current (breadth of limitation combination of voltages or current  encompasses one or more voltages, currents, or null applied to one or more terminals of memory cell)  to a bit line, word line, and source line associated with the selected RRAM cell (voltage pulse, compliance current, verify voltage is applied over multiple loops for set programming, see para [0049], para [0066], para [0069],  para [0090]. Fig. 3: curve E ) and 
stopping said applying when the set operation is complete (para [0065]: “…in a program operation, control logic 150 determines progress of a write loop of a selected memory cell based on a verification result from read/write circuit 140. If the selected memory cell is determined to have a target resistance value, control logic 150 may interrupt a program loop to terminate the program operation…”).
LEE-1750 is silent with respect to source lines coupled to two adjacent rows of RRAM cells.
Shimakawa teaches – 
(Fig. 4: SL’s), each source line coupled to two adjacent rows of RRAM cells (e.g. SL0 connected to WL0, WL1).
LEE-1750 and Shimakawa are in analogous field of art of RRAM memory write operation method. Shimakawa’s source line & SL driver structure, SL biasing capability can be employed in LEE-1750’s cell, array to implement additional biasing control capability for a RRAM memory cell. As understood by ordinary skill in the art, when low resistance state is written to cells, disturbance occurs, which can be controlled by by setting bias to source line and bit line in combination. Also such additional biasing facilitates rapid state transition.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of  Shimakawa  into the teachings of LEE-1750  such that source line structure and SL biasing can be employed in the apparatus in order to reduce write disturbance and facilitate rapid state transition.
Regarding claim 2, LEE-1750 and Shimakawa teach the system of claim 1. LEE-1750 teaches wherein the set-while-verify circuit (Fig. 5: 140, 150) performs a current comparison (see e.g. compliance current is used and utilized for evaluating pass/ fail verification by 145, see e.g. Fig. 8A-8C: Ic’s).
Regarding claim 3, LEE-1750 and Shimakawa teach the system of claim 2. LEE-1750 teaches wherein the current comparison is a folded current comparison (see Fig. 8A-8C: Ic1, Ic2,…applied and verified over time) .
Regarding claim 4, LEE-1750 and Shimakawa teach the system of claim 1. LEE-1750 teaches wherein the set-while-verify circuit (Fig. 5: 140, 150) performs a (see e.g. Vpgm level is used and utilized for evaluating pass/ fail verification by 145, see e.g. Fig. 8A-8C: Vpgm’s).
Regarding claim 5, LEE-1750 and Shimakawa teach the system of claim 1. LEE-1750 teaches wherein the set-while-verify circuit comprises a top compliance current source (Fig. 7: 143: Sn-Icn).
Regarding claim 6, LEE-1750 and Shimakawa teach the system of claim 1. LEE-1750 teaches wherein the set-while-verify circuit comprises a bottom compliance current source (Fig. 7: 143: S1-Ic1).
Regarding claim 7, LEE-1750 and Shimakawa teach the system of claim 1, wherein the set-while-verify circuit comprises circuitry for incrementing a write current with coarse resolution and fine resolution (see current increment capability disclosed in Fig. 3, 4: continuous analog current and see Fig. 8A-8C: in pulse current).
Regarding independent claim 8, LEE-1750 teaches a non-volatile memory system (Fig. 5: 100: variable resistance memory device) comprising: 
an array of resistive random access memory (RRAM) cells organized into rows and columns (Fig. 5: 110 array, para [0005], para [0008]), 
wherein each cell comprises a top electrode, a bottom electrode, and a switching layer between the top electrode and bottom electrode (Fig. 1 in context of para [0036], para [0037]); 
a plurality of bit lines, each bit line coupled to a column of RRAM cells (Fig. 2D: BL and RRAM array 110); 
a plurality of word lines, each word line coupled to a row of RRAM cells (Fig. 2D: WL and RRAM array); 

a reset-while-verify circuit (Fig. 5: 140, 150 combined inclusive of Fig. 6 circuitry. Para [0063]-para [0065]: reset programming and verification over multiple loops) for performing a reset operation on a selected RRAM cell in the array (Para [0063]) by applying a combination of voltages or current (breadth of limitation combination of voltages or current  encompasses one or more voltages, currents, or null applied to one or more terminals of memory cell) to a bit line, word line, and source line associated with the selected RRAM cell (voltage pulse, compliance current, verify voltage is applied over multiple loops for reset programming, see e.g. para [0047], para [0049], para [0066], para [0069]. See also Fig. 3: curve’s A) and 
stopping said applying when the reset operation is complete (para [0065]: “…in a program operation, control logic 150 determines progress of a write loop of a selected memory cell based on a verification result from read/write circuit 140. If the selected memory cell is determined to have a target resistance value, control logic 150 may interrupt a program loop to terminate the program operation…” applicable for reset programming).
LEE-1750 is silent with respect to source lines coupled to two adjacent rows of RRAM cells.
Shimakawa teaches – 
a plurality of source lines (Fig. 4: SL’s), each source line coupled to two adjacent rows of RRAM cells (e.g. SL0 connected to WL0, WL1).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of  Shimakawa  into the teachings of LEE-1750  such that source line structure and SL biasing can be employed in the apparatus in order to reduce write disturbance and facilitate rapid state transition.
Regarding claim 9, LEE-1750 and Shimakawa teach the system of claim 8, wherein the set-while-verify circuit performs a current comparison. (see claim 2 rejection analysis. Also LEE-1750 disclosure also applicable for reset-while-verify circuit in this regard)
Regarding claim 10, LEE-1750 and Shimakawa teach the system of claim 9, wherein the set-while-verify circuit comprises a diode connected transistor for performing the current comparison (see LEE-1750, Fig. 7: 143: PM2). 
Regarding claim 11, LEE-1750 and Shimakawa teach the system of claim 8, wherein the set-while-verify circuit performs a voltage comparison. (see claim 4 rejection analysis. Also LEE-1750 disclosure also applicable for reset-while-verify circuit in this regard)
Regarding claim 12, LEE-1750 and Shimakawa teach the system of claim 8, wherein the set-while-verify circuit comprises circuitry for incrementing a write current with coarse resolution and fine resolution. (see claim 7 rejection analysis. Also LEE-1750 disclosure also applicable for reset-while-verify circuit in this regard)

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
All references cited in previous CON/ DIV applications are applicable.
Following are new found arts based on updated search
PARK (US 2015/0380086 A1): Fig. 1-Fig. 18 disclosure applicable for all claims.
Fukumoto (US 7,057,922 B2): Fig. 1-Fig. 18 disclosure applicable for all claims. 
CHO (US 2010/0085799 A1): Fig. 1-Fig. 26B disclosure applicable for all claims. 
In addition to prior arts used in current rejection.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825